Citation Nr: 1426394	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-46 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

According to the September 2009 rating decision, the Veteran served on active duty with the United States Army from February 1969 to October 1970.  There is no DD-214 of record.  This issue is further addressed in the remand portion of the decision below. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is a substantial amount relevant evidence missing from the Veteran's physical/virtual claims folder.  In that regard, a July 2013 COVERS screen shot indicates that the Veteran's folder has 2 claims volumes; however, only one volume was received at the Board.  Therefore, prior to any Board decision with respect to the Veteran's appeal, the agency of original jurisdiction (AOJ) should undertake additional efforts to replace or rebuild the missing evidence, including contacting the Veteran for any copies in his possession and the NPRC for any service treatment and personnel records in its possession.  All efforts to locate the missing evidence should be clearly documented in the claims folders, and if unsuccessful, the AOJ should provide appropriate notice to the Veteran and opportunity to submit additional relevant evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Take all procedurally appropriate actions to locate the original claims folder or, if necessary, rebuild the original claims file in accordance M21-1MR, Parts II and III.  If the original claims file is not obtained, all procedurally appropriate actions should be taken to rebuild the claims folder.  Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide any documents in his possession pertaining to his claim on appeal that are not currently in the rebuilt claims file, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.

2.  The RO/AMC should associate with the claims file all records previously considered and associated with the Veteran's claims folder, including, but not limited to: (1) the Veteran's DD 214; (2) service treatment records, dating from February 1969 to October 1970; (3) the Veteran's service personnel records; (4) a July 1994 rating decision denying service connection for a right knee disability and all evidence related to that decision; (5) the Veteran's June 2009 Application for Compensation; (6) treatment records from Tulsa Outpatient Care; (7) a July 2009 VCAA notice and response; (8) the Veteran's September 2009 Notice of Disagreement; (9) the Veteran's November 2010 Substantive Appeal Form; (10) any correspondence from the Veteran or his representative; (11) an April 2012 VA examination for right knee; (12) private medical records from Advantage Lifestyles, MCIDiagnostic Center, Family Medical Care, Drs. Powell, Nielson, Nunn, and Nebergall; (13) all treatment records from VA Medical Centers; (14) Supplemental Statements of the Case from November 2010, February 2012 and April 2012; and (15) the Veteran's workman's compensation records.  All attempts to obtain the records should be documented in the claims file.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed. If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case. The SSOC must contain notice of all relevant action taken on the claim for benefits since the most recent SSOC (dated in September 2011). An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



